DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 03/16/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Non-Statutory Double Patenting 
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-6 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-9 of US Patent No. (11,336,839 B2), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-6 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent is claiming common subject matter/features, as follows:
Currently pending claims 1-6 in the instant/present application recite/para-phrase substantially all of claimed features as also recited in the claims 1-9 of the US Patent No. (11,336,839 B2).
Note: currently pending claims 1-2 and 4-5 are basically a broad para-phrase version of the patented claims 1-9 (e.g., the claimed first and second state refers to the patented first information and second information, respectively).
Furthermore, since dependent claims 2-3 and 5-6 are directed to further limitations based on the independent claims 1 and 4, the claims 1-6 as a whole do fall within the classes set forth in the nonstatutory double patenting rejection as discussed above.
Moreover, there is no apparent reason why Applicant was prevented from presenting
claims corresponding to those of the instant application during prosecution of the application
which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
See also MPEP § 804.
Therefore, claims 1-6 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.


Claim Rejections - 35 USC §102
6.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.    	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al Shimizu (2018/0309962 A1).
Regarding claim 1, Shimizu discloses an image display apparatus comprising: 
a controller (48, 51) that is programmed to synthesize a rear image and a rear side image (21, 22) to generate a synthesized image, wherein the rear image is captured by a rear camera/imager, which is configured to capture/image a rear area located at the rear of a vehicle, wherein the rear side image is captured by a rear side camera/imager (21 or 22), which is configured to capture/image a rear side area located at the rear and one of the left and the right of the vehicle (Figs. 5-7; paras. [0048-0050], [0062-0066]); and 
a display (44) that is configured to display the synthesized image (Fig. 5), 
the controller that is further programmed to make 
a first proportion/size/dimension, which is a proportion of the rear side image to the synthesized image in a first state/information, and 
a second proportion/size/dimension, which is a proportion of the rear side image to the synthesized image in a second state/information, be different from each other, 
wherein the first state/information is a state/information in which an occupant of the vehicle intends to drive the vehicle so that the vehicle turns to the one of the left and the right, (Fig. 7; para. [0064])
wherein the second state/information is a state/information which is not the first state/information (e.g., turn indicator does not operate) (Fig. 11; para. [0065-0068]).
Regarding claim 4, Shimizu discloses an image display apparatus comprising: 
a controller (48, 51) that is programmed to synthesize a rear image and a rear side image (21, 22) to generate a synthesized image, which includes a first image portion corresponding to the rear image and a second image portion corresponding to the rear side image, wherein the rear image is captured by a rear camera/imager, which is configured to capture/image a rear area located at the rear of a vehicle, wherein the rear side image is captured by a rear side camera/imager (21 or 22), which is configured to capture/image a rear side area located at the rear and one of the left and the right of the vehicle (Figs. 5-7; paras. [0048-0050], [0062-0068]); and 
a display (44) that is configured to display the synthesized image (Fig. 5), 
the controller that is further programmed to make 
a first image angle, which is an image angle of the second image portion (rear side image) of the synthesized image in a first state/information, and 
a second image angle, which is an image angle of the second image portion (rear side image) of the synthesized image in a second state/information, be different from each other (greater steering angle or no steering angle), 
wherein the first state is a state in which an occupant of the vehicle intends to drive the vehicle so that the vehicle turns to the one of the left and the right, 
wherein the second state/information is a state/information which is not the first state/information (e.g., turn indicator does not operate),
(Fig. 7; paras. [0062-0066], [0067-0068]).
Regarding claim 2, Shimizu discloses the first proportion is larger (due to greater steering/bend angle when turning one of the left and the right) than the second proportion (a default mode when there is no steering/bend angle (Fig. 11; para. [0065-0068]).
Regarding claim 5, Shimizu discloses, wherein the first image angle is larger (greater steering/bend angle) than the second image angle (no steering/bend angle) (Fig. 7; paras. [0062-0066], [0067-0068]).

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

10.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 3 and 6 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Shimizu (2018/0309962) in view of DEMIRDJIAN (2011/0074916 A1).  
Regarding claims 3 and 6, SHIMIZU discloses: 
determining a steering angle of the vehicle and subsequently estimating bending angle of vehicle from the steering angle (Fig. 11, S2 and S3), and
the proportion of each of the rear image area and the first rear side image area to the synthesized image (S8) on the basis of the first state/information when the steering angle of the vehicle to one of the right and the left is greater than a predetermined threshold value (S7, theta > theta(th)), and
determining the proportion of each of the rear image area and the first rear side image area to the synthesized image when the steered angle is smaller than the threshold value (S5, theta < theta(th)) (Fig. 11, paras. [0075-0077]).
SHIMIZU does not seem to particularly disclose acquiring first information indicating a state of a turn indicator, wherein the turn indicator indicates the vehicle turns to the one of the left and the right.
However, DEMIRDJIAN teaches control system/unit and methodology of adapting 3D panoramic views of vehicle surroundings comprising a right/first turn indicator that is configured to operate to inform that the vehicle travels/turns to the one of the right and the left, in order to determine a driver’s intentions or potential risks (para. [0039]).



Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image display apparatus as taught by SHIMIZU to incorporate/combine DEMIRDJIAN’s teaching as above so as to:
acquire first information indicating a state of the turn indicator and second information indicating the steering angle, wherein the turn indicator indicates the vehicle turning to the one of the left and the right, 
determine that it is the first state when the first information indicating that the turn indicator operates, and the steering angle indicated by the second state/information is greater than a predetermined threshold value, and
determine that it is the second state when the first information indicating that the turn indicator operates, and the steering angle indicated by the second information is less than the predetermined threshold value, in order to determine a driver’s intentions or potential risks.

Conclusion
12. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Kim et al (2014/0240551 A1), Apparatus/method for synthesizing an image in a portable terminal equipped with a duel camera.
B) 	Koravadi (2018/0158337 A1), Vehicle system with trick turn alert.
C)	WANG et al (2011/0106380 A1), Vehicle surrounding monitoring device.
D)	Schofield (2003/0025597 A1), Automotive lane change aid.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to 0 whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483